J-A19013-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: D.S.W., A           :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
                                         :
                                         :
                                         :
                                         :
 APPEAL OF: D.J.W., FATHER               :   No. 780 EDA 2020

              Appeal from the Decree Entered February 4, 2020
            In the Court of Common Pleas of Philadelphia County
             Juvenile Division at No(s): CP-51-AP-0000830-2019

 IN THE INTEREST OF: D.W., A             :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
                                         :
                                         :
                                         :
                                         :
 APPEAL OF: D.J.W., FATHER               :   No. 781 EDA 2020

              Appeal from the Order Entered February 4, 2020
            In the Court of Common Pleas of Philadelphia County
            Juvenile Division at No(s): CP-51-DP-0002152-2018

BEFORE: PANELLA, P.J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY PANELLA, P.J.:                  FILED SEPTEMBER 16, 2020

     In November of 2019, D.J.W. (“Father”) signed a form voluntarily

relinquishing his parental rights to D.S.W. (“Child”), his adopted son. The

court informed Father and his counsel that he had thirty days to rescind his

voluntary relinquishment of parental rights. Father now appeals from the order

entered February 4, 2020, that changed the permanent placement goal for

Child to adoption and the decree, entered the same day, that terminated his
J-A19013-20


parental rights to Child. In addition, Father’s counsel has filed a petition to

withdraw and brief pursuant to Anders v. California, 386 U.S. 738 (1967),

and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). After careful

review, we grant the petition to withdraw and affirm.

      The record reveals that the Philadelphia Department of Human Services

(“DHS”) filed a dependency petition regarding Child on September 20, 2018.

DHS averred that it had received a report alleging that Father and Child were

not getting along; that Child was getting into trouble at school; that Child was

fighting, stealing, and accumulating bills by purchasing “inappropriate sexual

videos;” and that Father told Child he would need to find somewhere else to

live. Dependency Petition, 9/20/18, at ¶ 5b. The report further alleged that

Child left Father’s home and went to live with his adult sibling, K.D., who was

willing to care for Child but needed custody in order to enroll him in school

and provide him with medical care. See id. DHS averred that it attempted

to visit Father at his home but was unable to do so because he did not answer

the door. See id. at ¶ c-e. The trial court entered an order adjudicating Child

dependent and placing him with K.D. on October 4, 2018.

      On November 5, 2019, DHS filed petitions to terminate Father’s parental

rights to Child involuntarily, and to change Child’s permanent placement goal

from return to parent or guardian to adoption. The trial court held a hearing

on November 21, 2019, during which it discussed with the parties Father’s




                                     -2-
J-A19013-20


apparent desire to terminate his parental rights to Child voluntarily. The court

recessed the hearing so that Father could sign the necessary documentation.

       After the hearing reconvened, Father’s counsel conducted a colloquy of

Father    on   the   record.       Father      confirmed   that   he   understood   the

documentation, that his counsel answered all of his questions, that he signed

voluntarily, that no one had promised him anything in return for his signature,

and that he did not sign under duress. See N.T., 11/21/19, at 10-11. The

court then conducted a permanency review hearing and scheduled a

subsequent hearing to address the voluntary termination of Father’s rights.

       DHS filed a petition to confirm Father’s consent to Child’s adoption on

November 27, 2019. In addition, that same day, Father and DHS filed a joint

petition to relinquish Father’s parental rights to Child voluntarily.

       The trial court conducted its subsequent hearing on February 4, 2020.

During the hearing, Father’s counsel asked him whether he would be willing

to proceed with the voluntary termination of his parental rights to Child, and

Father responded, “I guess [I] have no other choice.” N.T., 2/4/20, at 6-7.

The court announced that it would terminate Father’s rights and entered a

decree memorializing its decision.1            The court also entered a permanency


____________________________________________


1 The trial court’s decree indicated that Father relinquished his parental rights
to Child voluntarily, and that DHS withdrew its petitions to terminate Father’s
rights involuntarily and to confirm his consent to Child’s adoption.




                                            -3-
J-A19013-20


review order changing Child’s permanent placement goal to adoption.2 Father

timely filed notices of appeal on March 3, 2020, along with concise statements

of errors complained of on appeal. Father’s counsel filed a petition to withdraw

and Anders brief in this Court on May 26, 2020.

       We begin with a discussion of counsel’s petition to withdraw and Anders

brief. See Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa. Super. 2005)

(“When faced with a purported Anders brief, this Court may not review the

merits of the underlying issues without first passing on the request to

withdraw.”) (citation and quotation marks omitted). Anders requirements

apply when appointed counsel seek to withdraw from an appeal from an order

terminating parental rights. See In re S.M.B., 856 A.2d 1235, 1237 (Pa.

Super. 2004).

       To withdraw pursuant to Anders, counsel must comply with the

following requirements:

       1) petition the court for leave to withdraw stating that, after
       making a conscientious examination of the record, counsel has
       determined that the appeal would be frivolous; 2) furnish a copy
       of the [Anders] brief to the [appellant]; and 3) advise the
       [appellant] that he or she has the right to retain private counsel
____________________________________________


2 Our review of the record reveals that the trial court entered two permanency
review orders purporting to change Child’s goal, the first on November 21,
2019, and the second on February 4, 2020. It appears that the court did not
intend to change Child’s goal on November 21, 2019, and that the inclusion
of a goal change provision in the court’s order was a simple mistake, because
the court stated at the conclusion of the hearing on November 21, 2019, that,
if Father did not terminate his parental rights to Child voluntarily, “then at the
next listing you will have a contested goal change, all right.” N.T., 11/21/19,
at 12.

                                           -4-
J-A19013-20


      or raise additional arguments that the [appellant] deems worthy
      of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc) (internal citation omitted). Counsel must provide this Court with a copy

of the letter advising the appellant of his or her rights. See Commonwealth

v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

      Additionally, our Supreme Court has set forth the following requirements

for Anders briefs:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      In the instant matter, counsel’s Anders brief includes a summary of the

facts and procedural history of this case, a list of issues that could arguably

support Father’s appeal, and counsel’s assessment of why those issues are

frivolous, with citations to the record and relevant legal authority. Counsel

also provided this Court with a copy of her letter to Father, advising him of his




                                      -5-
J-A19013-20


right to obtain new counsel or proceed pro se.3        Therefore, counsel has

complied substantially with the requirements of Anders and Santiago, and

we may proceed to review the issues outlined in her brief. In addition, we

must “conduct an independent review of the record to discern if there are any

additional, non-frivolous issues overlooked by counsel.” Commonwealth v.

Flowers, 113 A.3d 1246, 1250 (Pa. Super. 2015) (footnote omitted).

       Counsel’s Anders brief identifies the following issues for our review:

       1. Whether the trial court committed reversible error, when it
       voluntarily terminated Father’s parental rights, where Father felt
       that he didn’t understand what he was signing nor did he
       understand how to revoke his voluntary relinquishment of his
       parental rights[?]

       2. Whether the trial court committed reversible error, when it
       voluntarily terminated Father’s parental rights when Father
       wanted to revoke his relinquishment of his parental rights[?]

       3. Whether the trial court committed reversible error, when it
       voluntarily terminated [F]ather’s parental rights when Father felt
       forced to sign the voluntary relinquishments of his parental
       rights[?]

Anders Brief at 6.

       These issues are interrelated, so we will address them together. Our

standard of review is as follows:


____________________________________________


3 While counsel’s letter to Father informed him that he had the right to retain
new counsel or proceed pro se, it did not specify that he could raise additional
arguments he deemed worthy of this Court’s attention. See Cartrette, 83
A.3d at 1032. Nonetheless, because counsel’s letter indicates that she
provided Father with a copy of her Anders brief, and because counsel’s brief
references Father’s ability to raise additional arguments before this Court, we
conclude that counsel sufficiently apprised Father of his rights.

                                           -6-
J-A19013-20


      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Here, we note there is some ambiguity in the record as to the statutory

authority employed by the trial court. We therefore begin our analysis by

setting forth the two alternative procedures by which Father could have

voluntarily terminated his parental rights. First, he could have filed a petition

to relinquish his parental rights pursuant to Section 2501 of the Adoption Act,

which provides as follows:

      (a) Petition.--When any child under the age of 18 years has been
      in the care of an agency for a minimum period of three days or,
      whether or not the agency has the physical care of the child, the
      agency has received a written notice of the present intent to
      transfer to it custody of the child, executed by the parent, the
      parent or parents of the child may petition the court for permission
      to relinquish forever all parental rights and duties with respect to
      their child.

      (b) Consents.--The written consent of a parent or guardian of a
      petitioner who has not reached 18 years of age shall not be
      required. The consent of the agency to accept custody of the child
      until such time as the child is adopted shall be required.




                                      -7-
J-A19013-20


23 Pa.C.S.A. § 2501.4

       Alternatively, he could have signed a consent to Child’s adoption, and

DHS or an adoptive parent would then file a petition to confirm that consent.

This procedure is set forth at Section 2504 of the Adoption Act, which provides

as follows, in relevant part:

       (a) Petition to confirm consent to adoption.--If the parent or
       parents of the child have executed consents to an adoption, upon
       petition by the intermediary or, where there is no intermediary,
       by the adoptive parent, the court shall hold a hearing for the
       purpose of confirming a consent to an adoption upon expiration of
       the time periods under section 2711 (relating to consents
       necessary to adoption). The original consent or consents to the
       adoption shall be attached to the petition.

       (b) Hearing.--Upon presentation of a petition filed pursuant to
       this section, the court shall fix a time for a hearing which shall not
       be less than ten days after filing of the petition. Notice of the
       hearing shall be by personal service or by registered mail or by
       such other means as the court may require upon the consenter
       and shall be in the form provided in section 2513(b) (relating to
       hearing). Notice of the hearing shall be given to the other parent
       or parents, to the putative father whose parental rights could be
       terminated pursuant to subsection (c) and to the parents or
       guardian of a consenting parent who has not reached 18 years of
       age. The notice shall state that the consenting parent’s or
       putative father’s rights may be terminated as a result of the
       hearing. After hearing, which shall be private, the court may enter
       a decree of termination of parental rights in the case of a
       relinquishment to an adult or a decree of termination of parental
       rights and duties, including the obligation of support, in the case
       of a relinquishment to an agency.

                                           ***



____________________________________________


423 Pa.C.S.A. § 2502 is similar to Section 2501, except that it provides for
voluntary relinquishment to an adult intending to adopt the child.

                                           -8-
J-A19013-20


23 Pa.C.S.A. § 2504(a)-(b).

        As noted, there is a discrepancy in the certified record on appeal here.

In its decree, the trial court indicated that Father relinquished his parental

rights to Child voluntarily, and that DHS withdrew the petitions to confirm

Father’s consent and to terminate his rights involuntarily. This suggests that

the court terminated Father’s rights pursuant to Section 2501. However, the

court’s statements, at the conclusion of the hearing on February 4, 2020, and

in its opinion, indicate that it intended to terminate Father’s rights pursuant

to Section 2504.     The court explained at the hearing that Father “signed

voluntary relinquishments” and did not revoke his signature within thirty days.

N.T., 2/4/20, at 7. In its opinion, the court relied on Section 2504 explicitly.

Trial Court Opinion, 5/21/20, at 5-7 (“Father voluntarily relinquished his

parental rights to Child by signing consents to Child’s adoption, pursuant to

23 Pa.C.S.A. §[]2504 . . . .”).      We conclude, therefore, that the court’s

statement in its decree that DHS withdrew the petition to confirm Father’s

consent was a simple mistake or typographical error, and that the court

intended to grant the petition to confirm Father’s consent pursuant to Section

2504, rather than the voluntarily relinquishment petition pursuant to Section

2501.


        We therefore analyze whether the trial court properly terminated

Father’s parental rights pursuant to Section 2504. Section 2711 of the

Adoption Act provides the relevant time periods for the Section 2504


                                      -9-
J-A19013-20


procedure, as well as the requirements that a consent must meet to be valid.

Of particular relevance to this appeal, Section 2711(c)(1)(i) provided that

Father’s consent to Child’s adoption would become irrevocable if he did not

revoke it in writing within thirty days of its execution, while Section

2711(c)(3)(i)(A) provided that Father could challenge the validity of his

consent by filing a petition alleging fraud or duress within sixty days of its

execution:

      (c) Validity of consent.--. . . . A consent to an adoption may
      only be revoked as set forth in this subsection. The revocation of
      a consent shall be in writing and shall be served upon the agency
      or adult to whom the child was relinquished. The following apply:

             (1) Except as otherwise provided in paragraph (3):

                  (i) For a consent to an adoption executed
                  by a birth father or a putative father, the
                  consent is irrevocable more than 30 days
                  after the birth of the child or the execution
                  of the consent, whichever occurs later.

                                      ***

             (2) An individual may not waive the revocation period
             under paragraph (1).

             (3) Notwithstanding paragraph (1), the following
             apply:

                  (i) An individual who executed a consent
                  to an adoption may challenge the validity
                  of the consent only by filing a petition
                  alleging fraud or duress within the earlier
                  of the following time frames:

                        (A) Sixty days after the birth
                        of the child or the execution of


                                     - 10 -
J-A19013-20


                      the    consent,      whichever
                      occurs later.

                      (B) Thirty days after the entry
                      of the adoption decree.

                (ii) A consent to an adoption may be
                invalidated only if the alleged fraud or
                duress under subparagraph (i) is proven
                by:

                      (A) a preponderance of the
                      evidence in the case of
                      consent by a person 21 years
                      of age or younger; or

                      (B) clear and convincing
                      evidence in all other cases.

     (d) Contents of consent.—

          (1) The consent of a parent of an adoptee under 18
          years of age shall set forth the name, age and marital
          status of the parent, the relationship of the consenter
          to the child, the name of the other parent or parents
          of the child and the following:

                I hereby voluntarily and unconditionally
                consent to the adoption of the above
                named child.

                I understand that by signing this consent
                I indicate my intent to permanently give
                up all rights to this child.

                I understand such child will be placed for
                adoption.

                I understand I may revoke this consent to
                permanently give up all rights to this child
                by placing the revocation in writing and
                serving it upon the agency or adult to
                whom the child was relinquished.


                                  - 11 -
J-A19013-20


                If I am the birth father or putative father
                of the child, I understand that this consent
                to an adoption is irrevocable unless I
                revoke it within 30 days after either the
                birth of the child or my execution of the
                consent, whichever occurs later, by
                delivering a written revocation to (insert
                the name and address of the agency
                coordinating the adoption) or (insert the
                name and address of an attorney who
                represents the individual relinquishing
                parental rights or prospective adoptive
                parent of the child) or (insert the court of
                the county in which the voluntary
                relinquishment form was or will be filed).

                If I am the birth mother of the child, I
                understand that this consent to an
                adoption is irrevocable unless I revoke it
                within 30 days after executing it by
                delivering a written revocation to (insert
                the name and address of the agency
                coordinating the adoption) or (insert the
                name and address of an attorney who
                represents the individual relinquishing
                parental rights or prospective adoptive
                parent of the child) or (insert the court of
                the county in which the voluntary
                relinquishment form was or will be filed).

                I have read and understand the above and
                I am signing it as a free and voluntary act.

          (2) The consent shall include the date and place of its
          execution and names and addresses and signatures of
          at least two persons who witnessed its execution and
          their relationship to the consenter. The consent of an
          incarcerated parent of an adoptee may be witnessed
          by a correctional facility employee designated by the
          correctional facility. Any consent witnessed by a
          correctional facility employee shall list the address of
          the correctional facility on the consent.




                                   - 12 -
J-A19013-20


            (3) In lieu of two witnesses a consent may be
            acknowledged before a notary public.

23 Pa.C.S.A. § 2711(c)-(d).

      Importantly, our Supreme Court clarified the Section 2504 procedure in

a recent decision, In re J.W.B., No. 93 MAP 2019, 2020 WL 3456626 (Pa.,

filed June 16, 2020). The Court explained that the purpose of a hearing to

confirm a parent’s consent is not merely to determine whether he or she has

attempted to revoke the consent, or filed a petition challenging its validity,

within the relevant time periods. Rather, the trial court must also “review the

consents and consider any and all arguments raised by the parties challenging

their conformity with the Adoption Act.”       Id. at *8.   The Supreme Court

observed, for example, that Section 2711(d) “includes an exhaustive list of

the information that must be included in the consent document,” and

explained that a parent may challenge the absence of such information even

after the relevant time periods expire. Id. (“The specific provisions of Section

2711, including in particular the time limitations for revocation or a validity

challenge based upon fraud or duress, are premised on the execution of a

consent that complies with the legislature’s statutory requirements.”).

      Our review of the record in this case and the relevant law supports the

trial court’s decision to terminate Father’s parental rights to Child. The court

explained its decision in its opinion as follows:




                                      - 13 -
J-A19013-20


       On November 21, 2019, a goal change hearing was held for Child.
       At this hearing, Former Counsel[5] indicated to the trial court that
       Father, who was present for the hearing, wanted to voluntarily
       relinquish his parental rights to Child. Upon discovery of Father’s
       wishes, the trial court informed Father that the hearing would be
       paused to allow Father to review the petition for voluntary
       relinquishment and the consent to adoption. The trial court
       recalled the matter approximately forty-five minutes after the
       hearing was placed on hold. When the hearing was recalled,
       Former Counsel indicated that Father signed [the] petition to
       voluntarily relinquish his parental rights and the consent to
       adoption. Former Counsel subsequently colloquied Father. Father
       indicated that he reviewed the petition for voluntary
       relinquishment of parental rights. Father indicated that he can
       read, write, and understand the English language.               Father
       acknowledged his signature [on] the petition for voluntary
       relinquishment of parental rights, his signature regarding
       verification, and his signature consenting to the adoption. Father
       indicated that he completed twelfth grade. Father indicated that
       he was not under the influence of any drugs or alcohol, nor that
       he was under any impairment that kept him from understanding
       the petition for voluntary relinquishment of parental rights. When
       asked if Father understood the petition for voluntary
       relinquishment of parental rights, Father stated “I understand it
       perfectly.”     Father indicated that he had presented Former
       Counsel with any questions he had, and Former Counsel answered
       those questions. Father indicated he provided his signature
       voluntarily and was not promised anything in return for his
       signature. Former Counsel asked Father if he was under duress
       to sign the document and Father’s response was “not at all.” The
       trial court determined that Father signed the petition for voluntary
       relinquishment of parental rights and consent to adoption
       voluntarily, knowingly, and intelligently. The trial court held the
       decision regarding Child’s goal change and involuntary
       termination of parental rights in abeyance. The trial court stated:
       “[Father], since you signed today, if you need to revoke your
       signature, you would have to do it in writing and would have to
       do it prior to the thirty days expiration and you would have to give
       it to your attorney and you also have to give it to the social worker,
____________________________________________


5The trial court granted the request to withdraw of Father’s former counsel
on April 20, 2020, and appointed new counsel to represent Father during this
appeal.

                                          - 14 -
J-A19013-20


      okay.” Father was instructed of the procedure on revoking his
      signature by the trial court. The next hearing for Child was held
      on February 4, 2020, and Father was present for the hearing. This
      hearing was held seventy-six days after the hearing on November
      21, 2019. At this hearing, Former Counsel asked Father i[f] he
      was willing to proceed with the voluntary termination of parental
      rights, and Father’s response was, “I guess I have no other
      choice.” Neither Father nor Former Counsel indicated that Father
      wanted to revoke his voluntary relinquishment and there was no
      indication Father attempted to revoke within thirty days of
      November 21, 2019. Since Father failed to revoke his signature
      within thirty days, the consent to adoption that Father signed is
      irrevocable. Additionally, to date, Father did not challenge the
      validity of the signed consent by filing a petition alleging fraud or
      duress. Father also did not allege any fraud or duress at either
      hearing on November 21, 2019, or February 4, 2020. Within thirty
      days of the signing of the consent to adoption, Father failed to
      indicate that the consent given was not intelligent, voluntary, or
      deliberate. The trial court determined that Father’s testimony at
      the November 21, 2019 [hearing,] regarding his signature on the
      consent to adoption was given voluntarily, knowingly, and
      intelligently. As a result, the trial court did not err or abuse its
      discretion by determining that Father voluntarily, knowingly, and
      intelligently signed the petition for voluntary relinquishment of
      parental rights and consent to adoption, and did not revoke his
      signature within thirty days, effectively voluntary relinquishing his
      parental rights to Child and consenting to Child’s adoption.

Id. at 6-7 (citations to the record omitted) (footnote omitted).

      As the trial court explained, the record demonstrates that Father signed

a consent to adoption on November 21, 2019, and that he did not attempt to

revoke it within thirty days. Thus, Father’s consent was irrevocable pursuant

to Section 2711(c)(1)(i). There is also no indication in the record that Father

attempted to challenge the validity of his consent by filing a petition alleging

fraud or duress within sixty days pursuant to Section 2711(c)(3)(i)(A).




                                     - 15 -
J-A19013-20


      Moreover, we have reviewed the consent to adoption that Father signed

mindful of our Supreme Court’s decision in J.W.B., and have confirmed that

it complied with the requirements of Section 2711. Our review reveals that

the consent contained all of the information specified in Section 2711(d) and

we have uncovered nothing suggesting that Father’s decision to sign was not

voluntary, knowing, and intelligent. Father affirmed at the time he signed the

consent that he understood what he had signed, that his counsel answered all

of his questions, that he signed voluntarily, that no one promised him anything

in return for his signature, and that he did not sign under duress. See N.T.,

11/21/19, at 11. Accordingly, the trial court did not commit an abuse of its

discretion or an error of law by terminating Father’s parental rights to Child

voluntarily pursuant to Section 2504, and we affirm the court’s February 4,

2020 decree.

      We also affirm the trial court’s February 4, 2020 order changing Child’s

permanent placement goal from return to parent or guardian to adoption. In

light of our decision to affirm the court’s termination decree, any challenge to

the goal change order would be moot. In the Interest of D.R.-W., 227 A.3d

905, 917 (Pa. Super. 2020) (“[E]ven if Father had not waived his goal change

claim, it would be moot in light of our decision to affirm the court’s termination

decrees.”).

      Therefore,   because    our   independent    review   of   Father’s   claims

demonstrates that they do not entitle him to relief, and because our review of


                                     - 16 -
J-A19013-20


the record does not reveal any non-frivolous issues that Father’s counsel

overlooked, we grant counsel’s petition to withdraw and affirm the February

4, 2020 voluntary termination decree and goal change order.

     Petition to withdraw granted. Decree affirmed. Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/16/2020




                                  - 17 -